Exhibit 10.10
CHAMPION ENTERPRISES, INC.
2005 EQUITY COMPENSATION AND INCENTIVE PLAN
(As Amended December 31, 2008)

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page   I GENERAL PROVISIONS     1     1.1    
Establishment
    1     1.2    
Purpose
    1     1.3    
Definitions
    1     1.4    
Administration
    8     1.5    
Participants
    9     1.6    
Stock
    9     1.7    
Repricing
    10   II STOCK OPTIONS     11     2.1    
Grant of Options
    11     2.2    
Incentive Stock Options
    11     2.3    
Option Price
    12     2.4    
Payment for Option Shares
    12   III STOCK APPRECIATION RIGHTS     12     3.1    
Grant of Stock Appreciation Rights
    12     3.2    
Exercise Price
    13     3.3    
Exercise of Stock Appreciation Rights
    13     3.4    
Stock Appreciation Right Entitlement
    13     3.5    
Maximum Stock Appreciation Right Amount Per Share
    13   IV RESTRICTED STOCK AND UNITS     14     4.1    
Grant of Restricted Stock and Restricted Stock Units
    14     4.2    
Restricted Stock Agreement
    14     4.3    
Transferability
    14     4.4    
Other Restrictions
    14     4.5    
Voting Rights
    14     4.6    
Dividends and Dividend Equivalents
    14     4.7    
Settlement of Restricted Stock Units
    15   V PERFORMANCE AWARDS     15     5.1    
Grant of Performance Awards
    15     5.2    
Terms of Performance Awards
    15   VI ANNUAL INCENTIVE AWARDS     16     6.1    
Grant of Annual Incentive Awards
    16     6.2    
Payment of Annual Incentive Awards
    17   VII CODE SECTION 162(m) PERFORMANCE MEASURE AWARDS     17     7.1    
Awards Granted Under Code Section 162(m)
    17     7.2    
Attainment of Code Section 162 Goals
    18     7.3    
Individual Participant Limitations
    18   VIII NON-EMPLOYEE DIRECTOR STOCK RETAINERS     18     8.1    
In General
    18     8.2    
Stock Retainers
    18     8.3    
Stock Retainer Election
    19     8.4    
Deferred Stock Grant
    20   IX TERMINATION OF EMPLOYMENT OR SERVICES     20  

i



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

                              Page     9.1    
Options and Stock Appreciation Rights
    20     9.2    
Restricted Stock and Restricted Stock Units
    21     9.3    
Performance Awards
    22     9.4    
Annual Incentive Awards
    22     9.5    
Stock Retainers
    23     9.6    
Other Provisions
    23   X ADJUSTMENTS AND CHANGE IN CONTROL     23     10.1    
Adjustments
    23     10.2    
Change in Control
    23   XI MISCELLANEOUS     25     11.1    
Partial Exercise/Fractional Shares
    25     11.2    
Rights Prior to Issuance of Shares
    25     11.3    
Non-Assignability; Certificate Legend; Removal
    25     11.4    
Securities Laws
    26     11.5    
Withholding Taxes
    26     11.6    
Termination and Amendment
    27     11.7    
Effect on Employment or Services
    27     11.8    
Use of Proceeds
    28     11.9    
Repurchase Rights
    28     11.10    
Severability
    28     11.11    
Beneficiary Designation
    28     11.12    
Unfunded Obligation
    28     11.13    
Approval of Plan
    29  

ii



--------------------------------------------------------------------------------



 



CHAMPION ENTERPRISES, INC.
2005 EQUITY COMPENSATION AND INCENTIVE PLAN
(Effective May 3, 2005
as Amended December 31, 2008)
I GENERAL PROVISIONS
     1.1 Establishment. On December 7, 2004, the Board of Directors (“Board”) of
Champion Enterprises, Inc. (“Corporation”) adopted the Champion Enterprises,
Inc. 2005 Equity Compensation and Incentive Plan (“Plan”), as an amendment and
restatement of the 1995 Stock Option and Incentive Plan, as approved by
shareholders at the Corporation’s Annual Meeting on May 3, 2005. On September
26, 2008, the Board approved amendments to the Plan, to be effective
December 31, 2008.
     1.2 Purpose. The purpose of the Plan is to (a) promote the best interests
of the Corporation and its shareholders by encouraging Employees, Non-Employee
Directors, and Consultants of the Corporation and its Subsidiaries to acquire an
ownership interest in the Corporation through the granting of stock-based Awards
and Non-Employee Director Stock Retainers, thus identifying their interests with
those of shareholders, and (b) enhance the ability of the Corporation to attract
and retain qualified Employees, Non-Employee Directors and Consultants. It is
the further purpose of the Plan to permit the granting of Awards that will
constitute performance based compensation, as described in Code Section 162(m)
and regulations promulgated thereunder.
     1.3 Definitions. As used in this Plan, the following terms have the meaning
described below:
          (a) “Agreement” means the written document that sets forth the terms
of a Participant’s Award.
          (b) “Annual Incentive Award” means an Award that is granted in
accordance with Article VI of the Plan.
          (c) “Annual Meeting” means the Corporation’s annual meeting of
shareholders.
          (d) “Award” means any form of Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Annual Incentive
Award or other incentive award granted under the Plan.
          (e) “Board” means the Board of Directors of the Corporation.
          (f) “Change in Control”
          (i) In the context of Awards exempt from Code Section 409A means the
occurrence of any of the following Change in Control events:

1



--------------------------------------------------------------------------------



 



          (A) any “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act), excluding for this purpose, the Corporation or any Subsidiary of
the Corporation, or any employee benefit plan of the Corporation or any
subsidiary of the Corporation, or any person or entity organized, appointed or
established by the Corporation for or pursuant to the terms of any such plan
which acquires beneficial ownership of voting securities of the Corporation,
which is or becomes the beneficial owner, directly or indirectly of securities
of the Corporation representing more than 50% of the combined voting power of
the Corporation’s then outstanding securities; provided, however, that no Change
in Control shall be deemed to have occurred (x) as a result of a change in
ownership percentage resulting solely from an acquisition of securities by the
Corporation, or (y) if a person inadvertently acquires an ownership interest in
more than 50% but then promptly reduces that ownership interest to 50% or less;
          (B) during any two (2) consecutive years (not including any period
beginning prior to May 3, 2005), individuals who at the beginning of such
two-year period constitute the Board and any new Director (except for a Director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described elsewhere in this definition of Change in
Control), whose election by the Board or nomination for election by the
Corporation’s shareholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was previously so approved
(such individuals and any such new Director, an “Incumbent Director” and,
collectively, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
defined in Section 13(d) and 14(d) of the Exchange Act) other than the Board,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest of solicitation, shall not be considered an Incumbent
Director;
          (C) consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (x) all or substantially all of the individuals and
entities who were the beneficial owners of outstanding voting securities of the
Corporation immediately prior to such Business Combination beneficially own, by
reason of such ownership of the Corporation’s voting securities immediately
before the Business Combination, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote

2



--------------------------------------------------------------------------------



 



generally in the election of directors of the company resulting from such
Business Combination (including, without limitation, a company which as a result
of such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more Subsidiaries in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the outstanding voting securities of the corporation;
(y) no person (excluding any company resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such company
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then combined voting power of the
then outstanding voting securities of such company except to the extent that
such ownership existed prior to the Business Combination; and (z) at least a
majority of the members of the board of directors of the company resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination;
          (D) the shareholders of the Corporation approve a complete liquidation
or dissolution of the Corporation; or
          (E) any other event that the Board, in its sole discretion, shall
determine constitutes a Change in Control.
          (ii) In the context of Awards not exempt from Code Section 409A, means
the occurrence of any of the following Change in Control events:
          (A) If any one person, or more than one person acting as a group (as
defined in Code Section 409A and IRS guidance issued thereunder), acquires
ownership of Common Stock of the Corporation that, together with stock held by
such person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of the Common Stock of the Corporation.
However, if any one person or more than one person acting as a group, is
considered to own more than fifty (50) percent of the total fair market value or
total voting power of the Common Stock of the Corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
Change in Control, or to cause a Change in the Effective Control of the
Corporation (within the meaning of Code Section 409A and IRS guidance issued
thereunder). An increase in the percentage of Common Stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Corporation acquires its stock in exchange for property shall be treated as an
acquisition of stock for purposes of this Section. This paragraph applies only
when there is a transfer of stock of the Corporation (or issuance of stock of
the Corporation), and stock in such Corporation remains outstanding after the
transaction. This Subsection (A) shall constitute a “Change in Ownership” of the
Corporation.

3



--------------------------------------------------------------------------------



 



          (B) If a majority of members on the Corporation’s Board of Directors
(the “Board”) is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Corporation’s Board prior to the date of the appointment or election (provided
that for purposes of this paragraph, the term Corporation refers solely to the
“relevant” Corporation, as defined in Code Section 409A and IRS guidance issued
thereunder), for which no other Corporation is a majority shareholder. The
Subsections (B) shall constitute a “Change in Effective Control” of the
Corporation.
          (C) If there is a change in the ownership of a substantial portion of
the Corporation’s assets, which shall occur on the date that any one person, or
more than one person acting as a group (within the meaning of Code Section 409A
and IRS guidance issued thereunder) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Corporation that have a total gross fair market
value equal to or more than forty (40) percent of the total gross fair market
value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. This Subsection (C) shall constitute a “Change in Ownership of a
Substantial Portion of Assets” of the Corporation.
          (g) “Code” means the Internal Revenue Code of 1986, as amended.
          (h) “Committee” means the Compensation and Human Resources Committee
of the Board.
          (i) “Common Stock” means shares of the Corporation’s authorized common
stock.
          (j) “Consultant” means a consultant or advisor (other than as an
Employee or member of the Board) to the Corporation or a Subsidiary; provided
that such person (1) renders bona fide services that are not in connection with
the offer and sale of the Corporation’s securities in a capital-raising
transaction, and (2) does not promote or maintain a market for the Corporation’s
securities.
          (k) “Corporation” means Champion Enterprises, Inc., a Michigan
corporation.
          (l) “Deferred Stock Grant” means a Stock Retainer that a Non-Employee
Director has elected to defer until Retirement, death, or other termination of
services on the Board, whichever occurs first.
          (m) “Director” means an individual who has been elected or appointed
to serve as a Director of the Corporation.

4



--------------------------------------------------------------------------------



 



          (n) “Disability” means total and permanent disability, as defined in
Code Section 22(e).
          (o) “Dividend Equivalent” means a credit, made at the discretion of
the Committee or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividend paid on one share of Common
Stock for each share of Common Stock represented by an Award held by such
Participant.
          (p) “Employee” means an individual who has an “employment
relationship” with the Corporation or a Subsidiary, as defined in Treasury
Regulation 1.421-7(h), and the term “employment” means employment with the
Corporation, or a Subsidiary of the Corporation.
          (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time and any successor thereto.
          (r) “Fair Market Value” means for purposes of determining the value of
Common Stock on the Grant Date, the Stock Exchange closing price of the
Corporation’s Common Stock for the Grant Date. In the event that there are no
Common Stock transactions on such date, the Fair Market Value shall be
determined as of the immediately preceding date on which there were Common Stock
transactions. Unless otherwise specified in the Plan, “Fair Market Value” for
purposes of determining the value of Common Stock on the date of exercise means
the Stock Exchange closing price of the Corporation’s Common Stock on the last
date preceding the exercise on which there were Common Stock transactions.
          (s) “Grant Date” means the date on which the Committee authorizes an
Award, or such later date as shall be designated by the Committee.
          (t) “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code.
          (u) “Non-Employee Director” means a member of the Corporation’s Board
of Directors who is not an Employee.
          (v) “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.
          (w) “Option” means either an Incentive Stock Option or a Nonqualified
Stock Option.
          (x) “Participant” means an Employee (including an Employee who is a
Director), Non-Employee Director or Consultant who is designated by the
Committee to participate in the Plan.
          (y) “Performance Award” means any Award of Performance Shares or
Performance Units granted pursuant to Article V.

5



--------------------------------------------------------------------------------



 



          (z) “Performance Measures” means the measures of performance of the
Corporation and its Subsidiaries used to determine a Participant’s entitlement
to an Award under the Plan. Performance Measures shall have the same meanings as
used in the Corporation’s financial statements, or, if such terms are not used
in the Corporation’s financial statements, they shall have the meaning applied
pursuant to generally accepted accounting principles, or as used generally in
the Corporation’s industry. Performance measures shall be calculated with
respect to the Corporation and each Subsidiary consolidated therewith for
financial reporting purposes or such division or other business unit as may be
selected by the Committee. For purposes of the Plan, the Performance Measures
shall be calculated in accordance with generally accepted accounting principles,
but, unless otherwise determined by the Committee, prior to the accrual or
payment of any Award under this Plan for the same performance period and
excluding the effect (whether positive or negative) of any change in accounting
standards or any extraordinary, unusual or nonrecurring item, as determined by
the Committee, occurring after the establishment of the performance goals.
Performance Measures shall be one or more of the following, or a combination of
any of the following, as determined by the Committee:

  •   earnings (as measured by net income, operating income, operating income
before interest, EBIT, EBITA, EBITDA, pre-tax income, or cash earnings, or
earnings as adjusted by excluding one or more components of earnings, including
each of the above on a per share and/or segment basis);     •   sales/net sales;
    •   return on net sales (as measured by net income, operating income,
operating income before interest, EBIT, EBITA, EBITDA, pre-tax income, operating
cash flow or cash earnings as a percentage of net sales);     •   sales growth;
    •   cash flow;     •   operating cash flow;     •   inventory levels;     •
  working capital;     •   market capitalization;     •   cash return on
investment — CRI;     •   shareholder value;     •   return on equity;

6



--------------------------------------------------------------------------------



 



  •   return on investment;     •   return on assets/net assets;     •   stock
trading multiples (as measured vs. investment, net income, operating income,
operating income before interest, EBIT, EBITA, EBITDA, pre-tax income, cash
earnings or operating cash flow);     •   stock price;     •   attainment of
strategic or operational initiatives.

          (aa) “Performance Share” means any grant pursuant to Article V and
Section 5(b)(i).
          (bb) “Performance Unit” means any grant pursuant to Article V and
Section 5(b)(ii).
          (cc) “Plan” means the Champion Enterprises, Inc. 2005 Equity
Compensation and Incentive Plan, the terms of which are set forth herein, and
any amendments thereto.
          (dd) “Restriction Period” means the period of time during which a
Participant’s Restricted Stock or Restricted Stock Unit is subject to
restrictions and is nontransferable.
          (ee) “Restricted Stock” means Common Stock granted pursuant to
Articles IV and VIII that is subject to a Restriction Period.
          (ff) “Restricted Stock Unit” means a right granted pursuant to
Article IV to receive Restricted Stock or an equivalent value in cash.
          (gg) “Retirement” means termination of employment on or after the
attainment of age 65.
          (hh) “Securities Act” means the Securities Act of 1933, as amended.
          (ii) “Stock Account” means the bookkeeping account established to
record the Stock Retainer shares that each Non-Employee Director has elected to
defer pursuant to Article VIII. The Stock Account shall be used solely for
purposes of determining the number of shares to be paid to a Non-Employee
Director under the Plan and shall not constitute or be treated as a trust fund
of any kind.
          (jj) “Stock Appreciation Right” means the right to receive a cash or
Common Stock payment from the Corporation, in accordance with Article III of the
Plan.
          (kk) “Stock Exchange” means the principal national securities exchange
on which the Common Stock is listed for trading, or, if the Common Stock is

7



--------------------------------------------------------------------------------



 



not listed for trading on a national securities exchange, such other recognized
trading market or quotation system upon which the largest number of shares of
Common Stock has been traded in the aggregate during the last 20 days before a
Grant Date, or date on which an Option is exercised, whichever is applicable.
          (ll) “Stock Retainer” means the payment of Common Stock pursuant to
Article VIII as the annual equity retainer for services as a Non-Employee
Director.
          (mm) “Subsidiary” means a corporation or other entity defined in Code
Section 424(f).
          (nn) “Substitute Awards” shall mean Awards granted or shares issued by
the Corporation in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Corporation or any Subsidiary or with which the
Corporation or any Subsidiary combines.
          (oo) “Tandem Stock Appreciation Right” means a Stock Appreciation
Right granted in tandem with an Option.
          (pp) “Vested” means the extent to which an Award or Stock Retainer
granted or issued hereunder has become exercisable or any applicable restriction
period has terminated in accordance with the Plan and the terms of any
respective Agreement pursuant to which such Award or Stock Retainer was granted
or issued.
     1.4 Administration.
          (a) The Plan shall be administered by the Committee. At all times, it
is intended that the Directors appointed to serve on the Committee shall be (i)
“non-employee directors “ (within the meaning of Rule 16b-3 promulgated under
the Exchange Act); (ii) “outside directors” (within the meaning of Code
Section 162(m)); and (iii) “independent directors” for purposes of the rules and
regulations of the Stock Exchange (if applicable). However, the fact that a
Committee member shall fail to qualify under any of these requirements shall not
invalidate any Award or Stock Retainer made by the Committee, if the Award or
Stock Retainer is otherwise validly made under the Plan. The members of the
Committee shall be appointed by, and may be changed at any time and from time to
time, at the discretion of the Board.
          (b) The Committee shall interpret the Plan, prescribe, amend, and
rescind rules and regulations relating to the Plan, and make all other
determinations necessary or advisable for its administration. The decision of
the Committee on any question concerning the interpretation of the Plan or its
administration with respect to any Award or Stock Retainer granted under the
Plan shall be final and binding upon all Participants. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Award or Stock Retainer hereunder.
          (c) In addition to any other powers set forth in the Plan and subject
to the provisions of the Plan, but, in the case of Awards designated as Awards
under Code

8



--------------------------------------------------------------------------------



 



Section 162(m), subject to the requirements of Code Section 162(m), the
Committee shall have the full and final power and authority, in its discretion
to:
          (i) amend, modify, extend, cancel or renew any Award or Stock
Retainer, or to waive any restrictions or conditions applicable to any Award or
Stock Retainer or any shares acquired pursuant thereto;
          (ii) accelerate, continue, extend or defer the exercisability or
Vesting of any Award or Stock Retainer or any shares acquired pursuant thereto,
including with respect to the period following a Participant’s termination of
employment with the Corporation;
          (iii) authorize, in conjunction with any applicable deferred
compensation plan of the Corporation, that the receipt of cash or Common Stock
subject to any Award under this Plan may be deferred under the terms and
conditions of such deferred compensation plan;
          (iv) determine the terms and conditions of Awards and Stock Retainers
granted to Non-Employee Directors; and
          (v) establish such other Awards, besides those specifically enumerated
in the Plan, which the Committee determines are consistent with the Plan’s
purposes.
          (d) To the extent permitted by applicable law, the Committee may
delegate to the Chief Executive Officer of the Corporation the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to, or to cancel, modify, waive rights with respect to, alter,
discontinue or terminate any of the foregoing, held by Participants who are not
officers or Directors of the Corporation for purposes of Section 16 of the
Exchange Act.
     1.5 Participants. Participants in the Plan shall be such Employees
(including Employees who are Directors), Non-Employee Directors and Consultants
of the Corporation and its Subsidiaries as the Committee in its sole discretion
may select from time to time. The Committee may grant Awards to an individual
upon the condition that the individual become an Employee of the Corporation or
of a Subsidiary, provided that the Award shall be deemed to be granted only on
the date that the individual becomes an Employee.
     1.6 Stock.
          (a) The Corporation has reserved 4,000,000 shares of the Corporation’s
Common Stock for issuance pursuant to stock-based Awards (all of which may be
granted as Incentive Stock Options) and Stock Retainers under the Plan. All
provisions in this Section 1.6 shall be adjusted, as applicable, in accordance
with Article X.

9



--------------------------------------------------------------------------------



 



          (b) If any shares subject to an Award or Stock Retainer are forfeited,
cancelled, expire or otherwise terminate without issuance of such shares, or any
Award or Stock Retainer is settled for cash or otherwise does not result in the
issuance of all or a portion of the shares subject to such Award, the shares
shall, to the extent of such forfeiture, cancellation, expiration, termination,
cash settlement or non-issuance, again be available for Awards and Stock
Retainers under the Plan.
          (c) In the event that (i) any Option, other Award or Stock Retainer
granted hereunder is exercised through the tendering of shares or by the
withholding of shares by the Corporation, or (ii) withholding tax liabilities
arising from such Option, other Award or Stock Retainer are satisfied by the
tendering of shares or by the withholding of shares by the Corporation, then
only the number of shares issued net of the shares tendered or withheld shall be
counted for purposes of determining the maximum number of shares available for
issuance under the Plan.
          (d) Substitute Awards shall not reduce the shares reserved for
issuance under the Plan or authorized for grant to a Participant in any fiscal
year. Additionally, in the event that a company acquired by the Corporation or
any Subsidiary or with which the Corporation or any Subsidiary combines has
shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not Employees or Directors or any Affiliate prior to such
acquisition or combination.
     1.7 Repricing. Without the affirmative vote of holders of a majority of the
shares of Common Stock cast in person or by proxy at a meeting of the
shareholders of the Corporation at which a quorum representing a majority of all
outstanding shares of Common Stock is present or represented by proxy, the Board
shall not approve a program providing for either (a) the cancellation of
outstanding Options and/or Stock Appreciation Rights and the grant in
substitution therefore of any new Awards under the Plan having a lower exercise
price, or (b) the amendment of outstanding Options and/or Stock Appreciation
Rights to reduce the exercise price thereof. This paragraph shall not be
construed to apply to “issuing or assuming a stock option in a transaction to
which section 424(a) applies,” within the meaning of Section 424 of the Code.
     1.8 Code Section 409A. Between May 3, 2005, and December 31, 2008, the Plan
was administered in good faith compliance with Code Section 409A, taking into
account the statutory language, legislative history and interim guidance issued
by the Internal Revenue Service relating to Code Section 409A. It is intended
that Awards granted under the Plan shall be exempt from or in compliance with
Code Section 409A,

10



--------------------------------------------------------------------------------



 



and the provisions of the Plan are to be construed accordingly. However, unless
specified otherwise herein, in no event shall the Corporation or a Subsidiary be
responsible for any tax or penalty owed by a Participant or Beneficiary with
regard to Award payments. Notwithstanding anything in the Plan to the contrary,
all or part of an Award payment to a Participant who is determined to constitute
a Code Section 409A “Specified Employee” at the time of separation from service,
shall be delayed (if then required) under Code Section 409A, and paid in an
aggregated lump sum on the first day of the seventh month following the
Participant’s separation from service, or the date of the Participant’s death,
if earlier. Any remaining payments shall be paid on their regularly scheduled
payment dates.
II STOCK OPTIONS
          2.1 Grant of Options. The Committee, at any time and from time to
time, subject to the terms and conditions of the Plan, may grant Options to such
Participants and for such number of shares of Common Stock as it shall
designate. Any Participant may hold more than one Option under the Plan and any
other plan of the Corporation or Subsidiary. The Committee shall determine the
general terms and conditions of exercise which shall be set forth in a
Participant’s Agreement. No Option granted hereunder may be exercised after the
tenth anniversary of the Grant Date. The Committee may designate any Option
granted as either an Incentive Stock Option or a Nonqualified Stock Option, or
the Committee may designate a portion of an Option as an Incentive Stock Option
or a Nonqualified Stock Option. At the discretion of the Committee, an Option
may be granted in tandem with a Stock Appreciation Right. Unless otherwise
provided in a Participant’s Agreement, Options are intended to satisfy the
requirements of Code Section 162(m) and the regulations promulgated thereunder,
to the extent applicable.
          2.2 Incentive Stock Options. Any Option intended to constitute an
Incentive Stock Option shall comply with the requirements of this Section 2.2.
An Incentive Stock Option only may be granted to an Employee. No Incentive Stock
Option shall be granted with an exercise price below the Fair Market Value of
Common Stock on the Grant Date nor with an exercise term that extends beyond ten
(10) years from the Grant Date. An Incentive Stock Option shall not be granted
to any Participant who owns (within the meaning of Code Section 424(d)) stock of
the Corporation or any Subsidiary possessing more than 10% of the total combined
voting power of all classes of stock of the Corporation or a Subsidiary unless,
at the Grant Date, the exercise price for the Option is at least 110% of the
Fair Market Value of the shares subject to the Option and the Option, by its
terms, is not exercisable more than five (5) years after the Grant Date. The
aggregate Fair Market Value of the underlying Common Stock (determined at the
Grant Date) as to which Incentive Stock Options granted under the Plan
(including a plan of a Subsidiary) may first be exercised by a Participant in
any one calendar year shall not exceed $100,000. To the extent that an Option
intended to constitute an Incentive Stock Option shall violate the foregoing
$100,000 limitation (or any other limitation set forth in Code Section 422), the
portion of the Option that exceeds the $100,000 limitation (or violates any
other Code Section 422 limitation) shall be deemed to constitute a Nonqualified
Stock Option.

11



--------------------------------------------------------------------------------



 



     2.3 Option Price. The Committee shall determine the per share exercise
price for each Option granted under the Plan. No Option shall have an exercise
price below 100% of the Fair Market Value of Common Stock on the Grant Date.
     2.4 Payment for Option Shares.
          (a) The purchase price for shares of Common Stock to be acquired upon
exercise of an Option granted hereunder shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise; provided,
however, that in lieu of such form of payment, unless otherwise provided in a
Participant’s Agreement, payment may be made by (i) delivery to the Corporation
of outstanding shares of Common Stock on such terms and conditions as may be
specified in the Participant’s Agreement; (ii) by delivery to the Corporation of
a properly executed exercise notice, acceptable to the Corporation, together
with irrevocable instructions to the Participant’s broker to deliver to the
Corporation sufficient cash to pay the exercise price and any applicable income
and employment withholding taxes, in accordance with a written agreement between
the Corporation and the brokerage firm; (iii) delivery of other consideration
approved by the Committee having a Fair Market Value on the exercise date equal
to the total purchase price; (iv) other means determined by the Committee; or
(v) any combination of the foregoing. Shares of Common Stock surrendered upon
exercise shall be valued at the Stock Exchange closing price for the
Corporation’s Common Stock on the day prior to exercise, and the certificate(s)
for such shares, duly endorsed for transfer or accompanied by appropriate stock
powers, shall be surrendered to the Corporation.
          (b) Notwithstanding the foregoing, an Option may not be exercised by
delivery to or withholding by the Corporation of shares of Common Stock to the
extent that such delivery or withholding (i) would constitute a violation of the
provisions of any law or regulation (including the Sarbanes-Oxley Act of 2002),
or (ii) if there is a substantial likelihood that the use of such form of
payment would result in adverse accounting treatment to the Corporation under
generally accepted accounting principles. Until a Participant has been issued a
certificate or certificates for the shares of Common Stock so purchased, he or
she shall possess no rights as a record holder with respect to any such shares.
III STOCK APPRECIATION RIGHTS
     3.1 Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted, held and exercised in such form and upon such general terms and
conditions as determined by the Committee on an individual basis. A Stock
Appreciation Right may be granted to a Participant with respect to such number
of shares of Common Stock of the Corporation as the Committee may determine. A
Stock Appreciation Right may be granted on a stand-alone basis or as a Tandem
Stock Appreciation Right. If granted as a Tandem Stock Appreciation Right, the
number of shares covered by the Stock Appreciation Right shall not exceed the
number of shares of stock which the Participant could purchase upon the exercise
of the related Option. Unless otherwise provided in a Participant’s Agreement,
Stock Appreciation Rights are intended to satisfy the

12



--------------------------------------------------------------------------------



 



requirements of Code Section 162(m) and the regulations promulgated thereunder,
to the extent applicable. No Stock Appreciation Right shall be granted with an
exercise term that extends beyond ten (10) years from the Grant Date.
     3.2 Exercise Price. The Committee shall determine the per share exercise
price for each Stock Appreciation Right granted under the Plan; provided,
however, that (a) the exercise price of a Stock Appreciation Right shall not be
less than 100% of the Fair Market Value of the shares of Common Stock covered by
the Stock Appreciation Right on the Grant Date; and (b) the per share exercise
price subject to a Tandem Stock Appreciation Right shall be the per share
exercise price under the related Option.
     3.3 Exercise of Stock Appreciation Rights. A Stock Appreciation Right shall
be deemed exercised upon receipt by the Corporation of written notice of
exercise from the Participant. A Tandem Stock Appreciation Right shall be
exercisable only at such times and in such amounts as the related Option may be
exercised. Upon the exercise of a Tandem Stock Appreciation Right with respect
to some or all of the shares subject to such Stock Appreciation Right, the
related Option shall be cancelled automatically as to the number of shares with
respect to which the Tandem Stock Appreciation Right was exercised. Upon the
exercise of an Option related to a Tandem Stock Appreciation Right as to some or
all of the shares subject to such Option, the related Tandem Stock Appreciation
Right shall be cancelled automatically as to the number of shares with respect
to which the related Option was exercised. The Committee, in a Participant’s
Agreement, shall specify whether payment upon exercise of a Stock Appreciation
Right shall be made in cash, shares of Common Stock or other property, or any
combination thereof.
     3.4 Stock Appreciation Right Entitlement.
          (a) Upon exercise of a stand-alone Stock Appreciation Right, a
Participant shall be entitled to payment from the Corporation, in cash, shares,
or partly in each (as determined by the Committee in accordance with any
applicable terms of the Agreement), of an amount equal to the difference between
(i) the aggregate Fair Market Value on the exercise date for the specified
number of shares being exercised, and (ii) the aggregate exercise price for the
specified number of shares being exercised.
          (b) If the Stock Appreciation Right is granted in tandem with a
Option, the payment shall be equal to the difference between (i) the Fair Market
Value of the number of shares subject to the Stock Appreciation Right on the
exercise date, and (ii) the Option price of the associated Option multiplied by
the number of shares available under the Option.
     3.5 Maximum Stock Appreciation Right Amount Per Share. The Committee may,
at its sole discretion, establish (at the time of grant) a maximum amount per
share which shall be payable upon the exercise of a Stock Appreciation Right,
expressed as a dollar amount or as a percentage or multiple of the Option price
of a related Option.

13



--------------------------------------------------------------------------------



 



IV RESTRICTED STOCK AND UNITS
     4.1 Grant of Restricted Stock and Restricted Stock Units. Subject to the
terms and conditions of the Plan, the Committee, at any time and from time to
time, may grant shares of Restricted Stock and Restricted Stock Units under the
Plan to such Participants and in such amounts as it shall determine.
     4.2 Restricted Stock Agreement. Each grant of Restricted Stock or
Restricted Stock Units shall be evidenced by an Agreement that shall specify the
terms of the restrictions, including the Restriction Period, or periods, the
number of Common Stock shares subject to the grant, or units, the purchase price
for the shares of Restricted Stock, if any, the form of consideration that may
be used to pay the purchase price of the Restricted Stock, including those
specified in Section 2.4, and such other general terms and conditions, including
performance goals, as the Committee shall determine.
     4.3 Transferability. Except as provided in this Article IV and Section 11.3
of the Plan, the shares of Common Stock subject to an Award of Restricted Stock
or Restricted Stock Units granted hereunder may not be transferred, pledged,
assigned, or otherwise alienated or hypothecated until the termination of the
applicable Restriction Period or for such period of time as shall be established
by the Committee and specified in the applicable Agreement, or upon the earlier
satisfaction of other conditions as specified by the Committee in its sole
discretion and as set forth in the applicable Agreement.
     4.4 Other Restrictions. The Committee shall impose such other restrictions
on any shares of Common Stock subject to an Award of Restricted Stock Award or
Restricted Stock Units under the Plan as it may deem advisable including,
without limitation, restrictions under applicable Federal or State securities
laws, and the issuance of a legended certificate of Common Stock representing
such shares to give appropriate notice of such restrictions. The Committee shall
have the discretion to waive the applicable Restriction Period with respect to
all or any part of the Common Stock subject to an Award of Restricted Stock or
Restricted Stock Units that has not been granted under Code Section 162(m).
     4.5 Voting Rights. During the Restriction Period, Participants holding
shares of Common Stock subject to a Restricted Stock Award may exercise full
voting rights with respect to the Restricted Stock.
     4.6 Dividends and Dividend Equivalents.
          (a) Except as set forth below or in a Participant’s Agreement, during
the Restriction Period, a Participant shall be entitled to receive all dividends
and other distributions paid with respect to shares of Common Stock subject to
an Award of Restricted Stock. If any dividends or distributions are paid in
shares of Common Stock during the Restriction Period applicable to an Award of
Restricted Stock, the dividend or other distribution shares shall be subject to
the same restrictions on transferability as the shares of Common Stock with
respect to which they were paid.

14



--------------------------------------------------------------------------------



 



          (b) The Committee, in its discretion, may provide in the Agreement
evidencing any Restricted Stock Unit that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Common Stock having a record date prior to the date on which Restricted Stock
Units held by such Participant are settled. Such Dividend Equivalents, if any,
shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Common Stock.
The number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends paid on such date with respect to the number of shares of Common Stock
represented by the Restricted Stock Units previously credited to the
Participant, by (ii) the Fair Market Value per share of Common Stock on such
date. Such additional Restricted Stock Units shall be subject to the same terms
and conditions and shall be settled in the same manner and at the same time (or
as soon thereafter as practicable) as the Restricted Stock Units originally
subject to the Restricted Stock Unit. In the event of a dividend or distribution
paid in shares of Common Stock or any other adjustment made upon a change in the
capital structure of the Corporation as described in Article 10, appropriate
adjustments shall be made in the Participant’s Restricted Stock Unit so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would be entitled by reason of the shares of Common Stock
issuable upon settlement of the Restricted Stock Unit, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same restrictions as are applicable to the Restricted Stock Unit.
     4.7 Settlement of Restricted Stock Units. If a Restricted Stock Unit is
payable in Common Stock, the Corporation shall issue to a Participant on the
date on which Restricted Stock Units subject to the Participant’s Restricted
Stock Unit Vest or on such other date determined by the Committee, in its
discretion, and set forth in the Agreement, one (1) share of Common Stock and/or
any other new, substituted or additional securities or other property pursuant
to an adjustment described in Section 10.1 for each Restricted Stock Unit then
becoming Vested or otherwise to be settled on such date, subject to the
withholding of applicable taxes.
V PERFORMANCE AWARDS
     5.1 Grant of Performance Awards. The Committee, at its discretion, may
grant Performance Awards to Participants and may determine, on an individual or
group basis, the performance goals to be attained pursuant to each Performance
Award.
     5.2 Terms of Performance Awards.
          (a) Performance Awards shall consist of rights to receive cash, Common
Stock, other property or a combination of each, if designated performance goals
are achieved. The terms of a Participant’s Performance Award shall be set forth
in a Participant’s individual Agreement. Each Agreement shall specify the
performance goals, which may include the Performance Measures, applicable to a
particular Participant or group of Participants, the period over which the
targeted goals are to be

15



--------------------------------------------------------------------------------



 



attained, the payment schedule if the goals are attained, and any other general
terms as the Committee shall determine and conditions applicable to an
individual Performance Award. The Committee, at its discretion, may waive all or
part of the conditions, goals and restrictions applicable to the receipt of full
or partial payment of a Performance Award that has not been granted pursuant to
Code Section 162(m).
          (b) Performance Awards may be granted as Performance Shares or
Performance Units, at the discretion of the Committee.
          (i) In the case of Performance Shares, the Participant shall receive a
legended certificate of Common Stock, restricted from transfer prior to the
satisfaction of the designated performance goals and restrictions, as determined
by the Committee and specified in the Participant’s Agreement. Prior to
satisfaction of the performance goals and restrictions, the Participant shall be
entitled to vote the Performance Shares. Further, any dividends paid on such
shares during the performance period automatically shall be reinvested on behalf
of the Participant in additional Performance Shares under the Plan, and such
additional shares shall be subject to the same performance goals and
restrictions as the other shares under the Performance Share Award.
          (ii) In the case of Performance Units, the Participant shall receive
an Agreement from the Committee that specifies the performance goals and
restrictions that must be satisfied before the Corporation shall issue the
payment, which may be cash, a designated number of             shares of Common
Stock, other property or a combination thereof.
          (iii) Payment of a Performance Award shall be made following a
determination by the Committee that the performance targets were attained and
shall be paid within 21/2 months after the end of the calendar year in which the
performance goals were satisfied.
VI ANNUAL INCENTIVE AWARDS
     6.1 Grant of Annual Incentive Awards.
          (a) The Committee, at its discretion, may grant Annual Incentive
Awards to such Participants as it may designate from time to time. The terms of
a Participant’s Annual Incentive Award shall be set forth in the Participant’s
individual Agreement. Each Agreement shall specify such general terms and
conditions as the Committee shall determine.
          (b) The determination of Annual Incentive Awards for a given year may
be based upon the attainment of specified levels of Corporation or Subsidiary
performance as measured by pre-established, objective performance criteria
determined at the discretion of the Committee, including any or all of the
Performance Measures.
          (c) The Committee shall (i) select those Participants who shall be
eligible to receive an Annual Incentive Award, (ii) determine the performance
period,

16



--------------------------------------------------------------------------------



 



(iii) determine target levels of performance, and (iv) determine the level of
Annual Incentive Award to be paid to each selected Participant upon the
achievement of each performance level. The Committee generally shall make the
foregoing determinations prior to the commencement of services to which an
Annual Incentive Award relates (or within the permissible time-period
established under Code Section 162(m)), to the extent applicable, and while the
outcome of the performance goals and targets is uncertain.
     6.2 Payment of Annual Incentive Awards.
          (a) Annual Incentive Awards shall be paid in cash, shares of Common
Stock or other property, at the discretion of the Committee. Payments shall be
made within thirty (30) days following (i) a determination by the Committee that
the performance targets were attained, but not later than 21/2 months after the
end of the calendar year in which the performance targets were attained, and
(ii) a determination by the Committee that the amount of an Annual Incentive
Award shall not be decreased in light of pay practices of competitors, or
performance of the Corporation, a Subsidiary or a Participant relative to the
performance of competitors, or performance with respect to the Corporation’s
strategic business goals.
          (b) The amount of an Annual Incentive Award to be paid upon the
attainment of each targeted level of performance shall equal a percentage of a
Participant’s base salary for the fiscal year, a fixed dollar amount, or such
other formula, as determined by the Committee.
VII CODE SECTION 162(m) PERFORMANCE MEASURE AWARDS
     7.1 Awards Granted Under Code Section 162(m). The Committee, at its
discretion, may designate that a Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit or Annual Incentive Award shall be granted
pursuant to Code Section 162(m). Such an Award must comply with the following
additional requirements, which shall control over any other provision that
pertains to such Award under Articles IV, V and VI.
          (a) Each Code Section 162(m) Award shall be based upon the attainment
of specified levels of pre-established, objective Performance Measures that are
intended to satisfy the performance based compensation requirements of Code
Section 162(m) and the regulations promulgated thereunder. Further, at the
discretion of the Committee, an Award also may be subject to goals and
restrictions in addition to the Performance Measures.
          (b) For each Code Section 162(m) Award, the Committee shall (i) select
the Participant who shall be eligible to receive a Code Section 162(m) Award,
(ii) determine the applicable performance period, (iii) determine the target
levels of the Corporation or Subsidiary Performance Measures, and (iv) determine
the number of shares of Common Stock or cash or other property (or combination
thereof) subject to an Award to be paid to each selected Participant. The
Committee shall make the foregoing determinations prior to the commencement of
services to which an Award relates (or

17



--------------------------------------------------------------------------------



 



within the permissible time period established under Code Section 162(m)) and
while the outcome of the performance goals and targets is uncertain.
     7.2 Attainment of Code Section 162 Goals.
          (a) After each performance period, the Committee shall certify, in
writing: (i) if the Corporation has attained the performance targets, and
(ii) the number of shares pursuant to the Award that are to become freely
transferable, if applicable, or the cash or other property payable under the
Award. The Committee shall have no discretion to waive all or part of the
conditions, goals and restrictions applicable to the receipt of full or partial
payment of an Award except in the case of the death or Disability of a
Participant.
          (b) Notwithstanding the foregoing, the Committee may, in its
discretion, reduce any Award based on such factors as may be determined by the
Committee, including, without limitation, a determination by the Committee that
such a reduction is appropriate in light of pay practices of competitors, or the
performance of the Corporation, a Subsidiary or a Participant relative to the
performance of competitors, or performance with respect to the Corporation’s
strategic business goals.
     7.3 Individual Participant Limitations. Subject to adjustment as provided
in Section 10.1, no Participant in any one fiscal year of the Corporation may be
granted (a) Options or Stock Appreciation Rights with respect to more than
750,000 shares of Common Stock; (b) Restricted Stock or Restricted Stock Units
that are denominated in shares of Common Stock with respect to more than 250,000
shares; (c) Performance Awards that are denominated in shares of Common Stock
with respect to more than 250,000 shares; and (d) an Annual Incentive Award
denominated in shares of Common Stock with respect to more than 250,000 shares.
The maximum dollar value payable to any Participant in any one fiscal year of
the Corporation with respect to Restricted Stock Units, Performance Awards or
Annual Incentive Awards that are valued in property other than Common Stock is
the lesser of $5,000,000 or five times the Participant’s base salary for the
fiscal year. If an Award is cancelled, the cancelled Award shall continue to be
counted towards the applicable limitations.
VIII NON-EMPLOYEE DIRECTOR STOCK RETAINERS
     8.1 In General. In addition to eligibility for certain other Awards under
the Plan, Non-Employee Directors shall receive the following stock compensation.
     8.2 Stock Retainers. Effective after the 2005 Annual Meeting of the
Corporation’s shareholders, Stock Retainers shall be granted under the Plan to
any Non-Employee Director who is first appointed or elected to the Board
following the 2005 Annual Meeting.
          (a) Except as provided in paragraph (b) of this Section 8.2, effective
on the date of the 2006 Annual Meeting and on each Annual Meeting date
thereafter through and including the Annual Meeting date for the year 2014, each
individual elected or reelected as a Non-Employee Director at an Annual Meeting
shall be paid a Stock

18



--------------------------------------------------------------------------------



 



Retainer consisting of 7,000 shares of Restricted Stock for his or her services
as a Non-Employee Director until the next Annual Meeting. Any Non-Employee
Director who is appointed to serve (i) as the chairperson of a Board committee
during such year shall receive an additional 1,050 shares of Common Stock
(subject to the election in Section 8.3 below), or (ii) as the Chairman of the
Board of Directors during such year shall receive an additional 1,000 shares of
Common Stock (subject to the election in Section 8.3 below).
          (b) Any new Non-Employee Director who is appointed by the Board to
fill a vacancy on the Board or who becomes a committee chairperson prior to any
such Annual Meeting shall receive a Stock Retainer consisting of a prorated
number of shares of Restricted Stock for such interim term (subject to the
election in Section 8.3 below).
          (c) The Restriction Period for Restricted Stock granted pursuant to a
Stock Retainer shall lapse on 50% of the shares upon a Non-Employee Director’s
completion of six (6) months of service on the Board following the grant of the
Stock Retainer, and shall lapse on 100% of the shares upon a Non-Employee
Director’s completion of one (1) year of service on the Board following the
grant of the Stock Retainer. A Non-Employee Director who terminates his or her
services on the Board prior to the lapse of such restrictions shall forfeit the
Restricted Stock still subject to a Restriction Period as of the date of his or
her termination of Board services. Except as permitted under Section 11.3,
shares that are subject to a Restriction Period may not be transferred, pledged,
assigned or otherwise alienated or hypothecated until the restrictions have
lapsed. Prior to the lapse of restrictions, a Non-Employee Director holding
Restricted Stock granted hereunder may exercise full voting rights with respect
to the Restricted Stock. Also during the Restriction Period, a Director shall be
entitled to receive all dividends and other distributions paid with respect to
the Restricted Stock. If any dividends or distributions are paid in shares of
Common Stock during the Restriction Period, the dividend or other distribution
shares shall be subject to the same restrictions on transferability as the
Restricted Stock with respect to which they were paid. In the event of a Change
in Control, any remaining restrictions on an outstanding Stock Retainer Award
automatically shall lapse.
          (d) A Non-Employee Director who is appointed by the Board to fill a
new position or to assume new responsibilities not included within the then
existing committee structure and responsibilities shall be eligible to receive
further Stock Retainers as may be determined by the Board.
     8.3 Stock Retainer Election. Within thirty (30) days following the date on
which a Non-Employee Director is first elected or appointed to the Board, the
Non-Employee Director may submit an irrevocable written election form requesting
that his or her initial Stock Retainer be paid in the form of a Deferred Stock
Grant. For each subsequent year, a Non-Employee Director may submit an election
form prior to the end of the calendar year immediately preceding the Annual
Meeting to which the election relates. Pursuant to the election form, each
Non-Employee Director may elect to receive his or her Stock Retainer in the form
of a Deferred Stock Grant, to be paid in the form of

19



--------------------------------------------------------------------------------



 



shares of the Common Stock within sixty (60) days following the first to occur
of the Non-Employee Director’s Retirement, death or termination of services on
the Board.
     8.4 Deferred Stock Grant. A Non-Employee Director who elects to receive his
or her Stock Retainer in the form of a Deferred Stock Grant shall have such
Deferred Stock Grant allocated to the Non-Employee Director’s Stock Account, a
bookkeeping account in the name of the Non-Employee Director, which shall be
adjusted in accordance with Section 10.1 for certain corporate events, including
stock splits, subdivisions, combinations or reclassifications of Common Stock,
and increased from time to time by dividends on the hypothetical shares held in
the Stock Account. For such purposes, at the time cash or stock dividends are
declared by the Corporation, each Stock Account shall be increased by the number
of shares that corresponds to the cash or stock dividend amount that would have
been payable on the number of hypothetical shares held in the bookkeeping
account had such shares been outstanding at the time the dividend was declared.
Stock Account shares shall be subject to the same restrictions as are applicable
to Restricted Stock granted pursuant to a Stock Retainer. Restrictions on Stock
Account shares shall lapse on 50% of each Deferred Stock Grant upon a
Non-Employee Director’s completion of six (6) months of service on the Board
following the grant of the Deferred Stock Grant and shall lapse on 100% of the
Deferred Stock Grant upon a Non-Employee Director’s completion of one (1) year
of service on the Board following the date of the Deferred Stock Grant. In the
event of a Change in Control, all remaining restrictions on an outstanding
Deferred Stock Grant automatically shall lapse. A Non-Employee Director who
terminates his or her services on the Board prior to the lapse of such
restrictions shall forfeit the Deferred Stock Grant shares for which the
restrictions have not lapsed, as of the date on which his or her Board services
are terminated. Except as permitted under Section 11.3, Deferred Stock Grant
shares may not be transferred, pledged, assigned or otherwise alienated or
hypothecated until the restrictions have lapsed.
IX TERMINATION OF EMPLOYMENT OR SERVICES
     9.1 Options and Stock Appreciation Rights.
          (a) If, prior to the date that an Option or Stock Appreciation Right
first becomes Vested, a Participant terminates employment or services for any
reason, the Participant’s right to exercise the Option or Stock Appreciation
Right shall terminate and all rights thereunder shall cease, unless provided
otherwise in a Participant’s Agreement.
          (b) If, on or after the date that an Option or Stock Appreciation
Right first becomes Vested, a Participant terminates employment or services for
any reason other than death or Disability, the Participant shall have the right,
within the earlier of (i) the expiration of the Option or Stock Appreciation
Right, and (ii) three (3) months after termination of employment or services, as
applicable, to exercise the Option or Stock Appreciation Right to the extent
that it was exercisable and unexercised on the date of the Participant’s
termination of employment or services, subject to any other limitation on the
exercise of the Option or Stock Appreciation Right in effect on the date of
exercise. The

20



--------------------------------------------------------------------------------



 



Committee may designate in a Participant’s Agreement that an Option or Stock
Appreciation Right shall terminate at an earlier or later time than set forth
above.
          (c) If, on or after the date that an Option or Stock Appreciation
Right first becomes Vested, a Participant terminates employment or services due
to death while an Option or Stock Appreciation Right is still exercisable, the
person or persons to whom the Option or Stock Appreciation Right shall have been
transferred by will or the laws of descent and distribution, shall have the
right within the exercise period specified in the Participant’s Agreement to
exercise the Option or Stock Appreciation Right to the extent that it was
exercisable and unexercised on the Participant’s date of death, subject to any
other limitation on exercise in effect on the date of exercise. Provided,
however, that the beneficial tax treatment of an Incentive Stock Option may be
forfeited if the Option is exercised more than one (1) year after a
Participant’s date of death.
          (d) If, on or after the date that an Option or Stock Appreciation
Right first becomes Vested, a Participant terminates employment or services due
to Disability, the Participant shall have the right, within the exercise period
specified in the Participant’s Agreement, to exercise the Option or Stock
Appreciation Right to the extent that it was exercisable and unexercised on the
date of the Participant’s termination of employment or services due to
Disability, subject to any other limitation on the exercise of the Option or
Stock Appreciation Right in effect on the date of exercise. If the Participant
dies after termination of employment or services, as applicable, while the
Option or Stock Appreciation Right is still exercisable, the Option or Stock
Appreciation Right shall be exercisable in accordance with the terms of
paragraph (c), above.
          (e) The Committee, at the time of a Participant’s termination of
employment or services, may accelerate a Participant’s right to exercise an
Option or extend the exercise period of an Option or Stock Appreciation Right
(subject to Code Section 409A), but in no event past the tenth anniversary of
the Grant Date; provided, however, that the extension of the exercise period for
an Incentive Stock Option may cause such Option to forfeit its preferential tax
treatment.
          (f) Shares subject to Options and Stock Appreciation Rights that are
not exercised in accordance with the provisions of (a) through (e) above shall
expire and be forfeited by the Participant as of their expiration date and shall
become available for new Awards under the Plan as of such date.
     9.2 Restricted Stock and Restricted Stock Units. If a Participant
terminates employment for any reason, the Participant’s right to shares of
Common Stock subject to a Restricted Stock or Restricted Stock Unit Award that
are still subject to a Restriction Period automatically shall terminate and be
forfeited by the Participant (or, if the Participant was required to pay a
purchase price for the Restricted Stock, other than for the performance of
services, the Corporation shall have the option to repurchase any shares
acquired by the Participant which are still subject to the Restriction Period
for the purchase price paid by the Participant) and, subject to Section 1.6,
said shares shall be available for new Awards or Stock Retainers under the Plan
as of such termination date. Provided, however, that the Committee, in its sole
discretion, may provide in a

21



--------------------------------------------------------------------------------



 



Participant’s Agreement or otherwise for the continuation of a Restricted Stock
Award or Restricted Stock Unit after a Participant terminates employment or
services or may waive or change the remaining restrictions or add additional
restrictions, as it deems appropriate. The Committee shall not waive any
restrictions on a Code Section 162(m) Restricted Stock or Restricted Stock Unit
Award, but the Committee may provide in a Participant’s Code Section 162(m)
Restricted Stock or Restricted Stock Unit Agreement or otherwise that prior to
the termination of the Restriction Period, the performance goals and
restrictions shall be deemed to have been satisfied on terms determined by the
Committee, upon the Employee’s termination of employment due to (a) death, (b)
Disability, or (c) for Awards with performance periods commencing before
January 1, 2009, involuntary termination by the Corporation without cause (as
determined by the Committee).
     9.3 Performance Awards. Performance Awards shall expire and be forfeited by
a Participant upon the Participant’s termination of employment or services for
any reason, and, subject to Section 1.6, shall be available for new Awards or
Stock Retainers under the Plan as of such termination date. Provided, however,
that the Committee, in its discretion, may provide in a Participant’s Agreement
or otherwise for the continuation of a Performance Award after a Participant
terminates employment or services or may waive or change all or part of the
conditions, goals and restrictions applicable to such Performance Award.
Notwithstanding the foregoing, the Committee shall not waive any restrictions on
a Code Section 162(m) Performance Award, but the Committee may provide in an
Employee’s Code Section 162(m) Performance Share Agreement or otherwise that
prior to the attainment of the associated performance goals and restrictions,
the performance goals and restrictions shall be deemed to have been satisfied on
the terms determined by the Committee, upon the Employee’s termination of
employment due to (a) death; (b) Disability; or (c) for Awards with performance
periods commencing before January 1, 2009, involuntary termination by the
Corporation without cause (as determined by the Committee).
     9.4 Annual Incentive Awards.
          (a) A Participant who has been granted an Annual Incentive Award and
terminates employment or services due to Retirement, Disability or death prior
to the end of the Corporation’s fiscal year shall be entitled to a pro-rated
payment of the Annual Incentive Award, based on the number of full months of
employment or services, as applicable during the fiscal year. Any such prorated
Annual Incentive Award shall be paid at the same time as regular Annual
Incentive Awards and, in the event of the Participant’s death, to the
Participant’s designated beneficiary.
          (b) Except as otherwise determined by the Committee in its discretion,
a Participant who has been granted an Annual Incentive Award and resigns or is
terminated for any reason (other than Retirement, Disability or death), before
the end of the Corporation’s fiscal year for which the Annual Incentive Award is
to be paid, shall forfeit the right to the Annual Incentive Award payment for
that fiscal year.

22



--------------------------------------------------------------------------------



 



     9.5 Stock Retainers. If a Non-Employee Director terminates services on the
Board for any reason other than a Change in Control of the Corporation, the
Non-Employee Director’s Restricted Stock and Stock Account shares still subject
to restrictions automatically shall be forfeited by the Non-Employee Director
and, subject to Section 1.6, shall be available for new Awards or Stock
Retainers under the Plan as of such termination date. Provided, however, that
the Committee, in its sole discretion, may waive the restrictions remaining on
any or all Restricted Stock and Stock Account shares and add such new
restrictions to Restricted Stock and Stock Account shares as it deems
appropriate.
     9.6 Other Provisions. The transfer of an Employee from one corporation to
another among the Corporation and any of its Subsidiaries, or a leave of absence
under the leave policy of the Corporation or any of its Subsidiaries shall not
be a termination of employment for purposes of the Plan, unless a provision to
the contrary is expressly stated by the Committee in a Participant’s Agreement
issued under the Plan. For purposes of Code Section 409A, a leave of absence
shall not be considered a termination of employment if the leave duration either
is six (6) months or less (up to twenty-nine (29) months for disability) or
reemployment upon expiration of such leave is guaranteed by statute or contract.
X ADJUSTMENTS AND CHANGE IN CONTROL
     10.1 Adjustments. In the event of a merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Common Stock or the value
thereof, such adjustments and other substitutions shall be made to the Plan and
Awards and Stock Retainers as the Committee, in its sole discretion, deems
equitable or appropriate, including adjustments in the aggregate number, class
and kind of securities that may be delivered under the Plan and, in the
aggregate or to any one Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards and Stock Retainers
granted under the Plan (including, if the Committee deems appropriate, the
substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company, as the Committee may determine to
be appropriate in its sole discretion).
     10.2 Change in Control.
          (a) Notwithstanding anything contained herein to the contrary, the
Committee, in its discretion, may provide in a Participant’s Agreement or
otherwise that upon a Change in Control, or such other events as determined by
the Committee, any or all of the following shall occur: (i) any outstanding
Option or Stock Appreciation Right granted hereunder immediately shall become
fully Vested and exercisable, regardless of any installment provision applicable
to such Option or Stock Appreciation Right; (ii) the remaining Restriction
Period on any Shares of Common Stock subject to a Restricted Stock or Restricted
Stock Unit Award granted hereunder immediately shall lapse and the shares shall
become fully transferable, subject to any applicable Federal or State securities
laws; (iii) all performance goals and conditions shall be deemed to have been

23



--------------------------------------------------------------------------------



 



satisfied and all restrictions shall lapse on any outstanding Performance
Awards, which immediately shall become payable (either in full or pro-rata based
on the portion of the applicable performance period completed as of the Change
in Control); (iv) all performance targets and performance levels shall be deemed
to have been satisfied for any outstanding Annual Incentive Awards, which
immediately shall become payable (either in full or pro-rata based on the
portion of the applicable performance period completed as of the Change in
Control); or (v) such other treatment as the Committee may determine.
          (b) The Committee may, in its sole discretion and without the consent
of any Participant, determine that, upon the occurrence of a Change in Control,
each or any Option or Stock Appreciation Right outstanding immediately prior to
the Change in Control shall be cancelled in exchange for a payment with respect
to each Vested share of Common Stock subject to such cancelled Option or Stock
Appreciation Right in (i) cash, (ii) stock of the Corporation or of a
corporation or other business entity a party to the Change in Control, or
(iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Common Stock in the Change in Control over
the exercise price per share under such Option or Stock Appreciation Right (the
“Spread”). In the event such determination is made by the Committee, the Spread
(reduced by applicable withholding taxes, if any) shall be paid to Participants
in respect of their cancelled Options and Stock Appreciation Rights as soon as
practicable following the date of the Change in Control.
          (c) Notwithstanding the foregoing, the Committee, in its discretion,
may provide in a Participant’s Agreement or otherwise that, if in the event of a
Change in Control the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit payable in
shares of Common Stock, Performance Award payable in shares of Common Stock or
Annual Incentive Award payable in shares of Common Stock, then each such
outstanding Option, Stock Appreciation Right, Restricted Stock, Restricted Stock
Unit, Performance Award or Annual Incentive Award shall not be accelerated as
described in Section 10.2(a). For the purposes of this Section 10.2(c), such an
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Award or Annual Incentive Award shall be considered assumed or
substituted for if following the Change in Control the Award confers the right
to purchase or receive, for each share of Common Stock subject to such Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance
Award or Annual Incentive Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of shares of Common
Stock for each share held on the effective date of such transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the transaction constituting a Change in
Control is not solely common stock of the successor company, the Committee may,
with the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of such Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award or

24



--------------------------------------------------------------------------------



 



Annual Incentive Award, for each share of Common Stock subject thereto, will be
solely common stock of the successor company substantially equal in fair market
value to the per share consideration received by holders of shares of Common
Stock in the transaction constituting a Change in Control. The determination of
such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding.
XI MISCELLANEOUS
     11.1 Partial Exercise/Fractional Shares. The Committee may permit, and
shall establish procedures for, the partial exercise of Options and Stock
Appreciation Rights granted under the Plan. No fractional shares shall be issued
in connection with the exercise of a Stock Appreciation Right or payment of a
Performance Award, Restricted Stock Award, Restricted Stock Unit, Annual
Incentive Award or Stock Retainer; instead, the Fair Market Value of the
fractional shares shall be paid in cash, or at the discretion of the Committee,
the number of shares shall be rounded down to the nearest whole number of shares
and any fractional shares shall be disregarded.
     11.2 Rights Prior to Issuance of Shares. No Participant shall have any
rights as a shareholder with respect to shares covered by an Award until the
issuance of a stock certificate for such shares. No adjustment shall be made for
dividends or other rights with respect to such shares for which the record date
is prior to the date the certificate is issued except as otherwise provided in
the Plan or a Participant’s Agreement or by the Committee.
     11.3 Non-Assignability; Certificate Legend; Removal.
          (a) Except as described below or as otherwise determined by the
Committee in a Participant’s Agreement, no Award or Stock Retainer shall be
transferable by a Participant except by will or the laws of descent and
distribution, and an Option or Stock Appreciation Right shall be exercised only
by a Participant during the lifetime of the Participant. Notwithstanding the
foregoing, a Participant may assign or transfer an Award or Stock Retainer with
the consent of the Committee (each transferee thereof, a “Permitted Assignee”);
provided that such Permitted Assignee shall be bound by and subject to all of
the terms and conditions of the Plan and any Agreement relating to the
transferred Award or Stock Retainer and shall execute an agreement satisfactory
to the Corporation evidencing such obligations; and provided further that such
Participant shall remain bound by the terms and conditions of the Plan.
          (b) Each certificate representing shares of Common Stock subject to an
Award or Stock Retainer shall bear the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Champion Enterprises, Inc.
2005 Equity Compensation and Incentive Plan (“Plan”), rules and administrative
guidelines adopted pursuant to such Plan [and an

25



--------------------------------------------------------------------------------



 



Agreement dated         ,    ]. A copy of the Plan, such rules [and such
Agreement] may be obtained from the Secretary of Champion Enterprises, Inc.
          (c) Subject to applicable Federal and State securities laws, issued
shares of Common Stock subject to an Award or Stock Retainer shall become freely
transferable by the Participant after all applicable restrictions, limitations,
performance requirements or other conditions have terminated, expired, lapsed or
been satisfied. Once such issued shares of Common Stock are released from such
restrictions, limitations, performance requirements or other conditions, the
Participant shall be entitled to have the legend required by this Section 11.3
removed from the applicable Common Stock certificate.
     11.4 Securities Laws.
          (a) Anything to the contrary herein notwithstanding, the Corporation’s
obligation to sell and deliver Common Stock pursuant to the exercise of an
Option or Stock Appreciation Right or deliver Common Stock pursuant to a
Restricted Stock Award, Restricted Stock Unit, Performance Award, Annual
Incentive Award or Stock Retainer is subject to such compliance with Federal and
State laws, rules and regulations applying to the authorization, issuance or
sale of securities as the Corporation deems necessary or advisable. The
Corporation shall not be required to sell and deliver or issue Common Stock
unless and until it receives satisfactory assurance that the issuance or
transfer of such shares shall not violate any of the provisions of the
Securities Act of 1933 or the Securities Exchange Act of 1934, or the rules and
regulations of the Securities Exchange Commission promulgated thereunder or
those of the Stock Exchange or any stock exchange on which the Common Stock may
be listed, the provisions of any State laws governing the sale of securities, or
that there has been compliance with the provisions of such acts, rules,
regulations and laws.
          (b) The Committee may impose such restrictions on any shares of Common
Stock acquired pursuant to the exercise of an Option or Stock Appreciation Right
or the grant of Restricted Stock or Restricted Stock Units or the payment of a
Performance Award, Annual Incentive Award or Stock Retainer under the Plan as it
may deem advisable, including, without limitation, restrictions (i) under
applicable Federal securities laws; (ii) under the requirements of the Stock
Exchange or any other securities exchange or recognized trading market or
quotation system upon which such shares of Common Stock are then listed or
traded; and (iii) under any blue sky or State securities laws applicable to such
shares.
     11.5 Withholding Taxes.
          (a) The Corporation shall have the right to withhold from a
Participant’s compensation or require a Participant to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the exercise
of an Option or Stock Appreciation Right or the lapse of the Restriction Period
on a Restricted Stock Award, Restricted Stock Unit, Stock Retainer, or the
payment of a Performance Award or

26



--------------------------------------------------------------------------------



 



Annual Incentive Award. A Participant may in order to fulfill the withholding
obligation tender previously-acquired shares of Common Stock, or have shares of
stock withheld from the exercise, provided that the shares have an aggregate
Fair Market Value sufficient to satisfy in whole or in part the applicable
withholding taxes. The broker assisted exercise procedure of Section 2.4 may be
utilized to satisfy the withholding requirements related to the exercise of an
Option. At no point shall the Corporation withhold from the exercise of an
Option more shares than are necessary to meet the established tax withholding
requirements of federal, state and local obligations.
          (b) Notwithstanding the foregoing, a Participant may not use shares of
Common Stock to satisfy the withholding requirements to the extent that
(i) there is a substantial likelihood that the use of such form of payment or
the timing of such form of payment would subject the Participant to a
substantial risk of liability under Section 16 of the Exchange Act; (ii) such
withholding would constitute a violation of the provisions of any law or
regulation (including the Sarbanes-Oxley Act of 2002); or (iii) there is a
substantial likelihood that the use of such form of payment would result in
adverse accounting treatment to the Corporation under generally accepted
accounting principles.
     11.6 Termination and Amendment.
          (a) The Board may terminate the Plan, or the granting of Awards or
Stock Retainers under the Plan, at any time. No new Incentive Stock Options
shall be made under the Plan after December 6, 2014. No other new Awards or
Stock Retainers shall be made under the Plan after May 2, 2015.
          (b) The Board may amend or modify the Plan at any time and from time
to time, but no amendment or modification, without the approval of the
shareholders of the Corporation, shall (i) materially increase the benefits
accruing to Participants under the Plan; (ii) increase the amount of Common
Stock for which Awards may be made under the Plan, except as permitted under
Sections 1.6 and Article 10; (iii) change the provisions relating to the
eligibility of individuals to whom Awards or Stock Retainers may be made under
the Plan; or (iv) permit the repricing of Options or Stock Appreciation Rights.
In addition, if the Corporation’s Common Stock is listed on the Stock Exchange
or another stock exchange, the Board may not amend the Plan in a manner
requiring approval of the shareholders of the Corporation under the rules of the
Stock Exchange or such other stock exchange, without obtaining the approval of
the shareholders.
          (c) No amendment, modification, or termination of the Plan shall in
any manner affect any then outstanding Award or Stock Retainer under the Plan
without the consent of the Participant holding such Award or Stock Retainer,
except as set forth in any Agreement relating to an Award or Stock Retainer, or
to bring the Plan or an Award or Stock Retainer into compliance with Code
Section 409A.
     11.7 Effect on Employment or Services. Neither the adoption of the Plan nor
the granting of any Award or Stock Retainer pursuant to the Plan shall be deemed
to

27



--------------------------------------------------------------------------------



 



create any right in any individual to be retained or continued in the employment
or services of the Corporation or a Subsidiary.
     11.8 Use of Proceeds. The proceeds received from the sale of Common Stock
pursuant to the Plan shall be used for general corporate purposes of the
Corporation.
     11.9 Repurchase Rights. Shares of Common Stock issued under the Plan may be
subject to one (1) or more repurchase options, or other conditions and
restrictions, as determined by the Committee in its discretion at the time an
Award or Stock Retainer is granted. The Corporation shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one (1) or more persons as may be selected by the
Corporation. Upon request by the Corporation, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Common Stock hereunder and shall promptly present to the Corporation any and
all certificates representing shares of Common Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
     11.10 Severability. If any one or more of the provisions (or any part
thereof) of this Plan or of any Agreement issued hereunder, shall be held to be
invalid, illegal or unenforceable in any respect, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions (or any part thereof) of
the Plan or of any Agreement shall not in any way be affected or impaired
thereby. The Corporation may, without the consent of any Participant, and in a
manner determined necessary solely in the discretion of the Corporation, amend
the Plan and any outstanding Agreement as the Corporation deems necessary to
ensure the Plan and all Awards and Stock Retainers remain valid, legal or
enforceable in all respects.
     11.11 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file a written beneficiary designation with the Corporation
stating who is to receive any benefit under the Plan to which the Participant is
entitled in the event of such Participant’s death before receipt of any or all
of a Plan benefit. Each designation shall revoke all prior designations by the
same Participant, be in a form prescribed by the Corporation, and become
effective only when filed by the Participant in writing with the Corporation
during the Participant’s lifetime. If a Participant dies without an effective
beneficiary designation for a beneficiary who is living at the time of the
Participant’s death, the Corporation shall pay any remaining unpaid benefits to
the Participant’s legal representative.
     11.12 Unfunded Obligation. A Participant shall have the status of a general
unsecured creditor of the Corporation. Any amounts payable to a Participant
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Corporation shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Corporation shall retain
at all times beneficial ownership of any investments, including

28



--------------------------------------------------------------------------------



 



trust investments, which the Corporation may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Participant account shall not create or constitute a trust or
fiduciary relationship between the Committee or the Corporation and a
Participant, or otherwise create any Vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of the Corporation. A
Participant shall have no claim against the Corporation for any changes in the
value of any assets which may be invested or reinvested by the Corporation with
respect to the Plan.
     11.13 Approval of Plan. The Plan shall be subject to the approval of the
holders of at least a majority of the votes cast at a duly held meeting of
shareholders of the Corporation held within twelve (12) months after adoption of
the Plan by the Board. No Award granted under the Plan may be exercised or paid
in whole or in part unless the Plan has been approved by the shareholders as
provided herein. If not approved by shareholders within twelve (12) months after
approval by the Board, the Plan and any Awards granted under the Plan shall be
null and void, with no further force or effect.
     IN WITNESS WHEREOF, this 2005 Equity Compensation and Incentive Plan as
amended and restated has been executed on behalf of the Corporation on this the
17th day of December, 2008, to be effective December 31, 2008.

                       CHAMPION ENTERPRISES, INC.    
 
           
 
  By:   /s/  William C. Griffiths    
 
      William C. Griffiths    
 
      Chairman of the Board of Directors,    
 
      President and Chief Executive Officer    

         
BOARD APPROVAL:
  12/7/04; 9/26/08    
 
       
SHAREHOLDER APPROVAL:
  5/3/05    

29